RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 05a0268p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                          X
                                     Plaintiff-Appellant, -
 ALLEN ST. JOHN,
                                                           -
                                                           -
                                                           -
                                                               No. 04-3388
            v.
                                                           ,
                                                            >
 DAVID HICKEY, Sheriff, Vinton County, Ohio, in his -
                                                           -
                                                           -
 individual and official capacities; CHARLES BOYER,

                                                           -
 Corporal, Vinton County Sheriff’s Department, in

                                                           -
 his individual and official capacities; GREG WOLFE,
                                                           -
 Officer, Vinton County Sheriff’s Department, in his
                                                           -
 individual and official capacities,
                                 Defendants-Appellees. -
                                                          N
                           Appeal from the United States District Court
                          for the Southern District of Ohio at Columbus.
                     No. 02-00682—Edmund A. Sargus, Jr., District Judge.
                                          Argued: March 16, 2005
                                    Decided and Filed: June 20, 2005
       Before: DAUGHTREY and CLAY, Circuit Judges; SCHWARZER, District Judge.*
                                            _________________
                                                  COUNSEL
ARGUED: Zach Zunshine, Columbus, Ohio, for Appellant. Randall Lee Lambert, LAMBERT,
McWHORTER & BOWLING, Ironton, Ohio, for Appellees. ON BRIEF: Zach Zunshine,
Columbus, Ohio, for Appellant. Randall Lee Lambert, LAMBERT, McWHORTER & BOWLING,
Ironton, Ohio, for Appellees.
                                            _________________
                                                OPINION
                                            _________________
      CLAY, Circuit Judge. Plaintiff Allen St. John appeals the district court’s grant of summary
judgment to Defendants David Hickey, the Sheriff of Vinton County, Ohio, and two of his deputies,
Corporal Charles Boyer and Officer Greg Wolfe with respect to St. John’s excessive force and
wrongful arrest claims, which he brought under 42 U.S.C. § 1983 against Defendants in their

        *
           The Honorable William W Schwarzer, United States District Judge for the Northern District of California,
sitting by designation.


                                                        1
No. 04-3388           St. John v. Hickey, et al.                                               Page 2


individual and official capacities. We conclude that St. John, who suffers from muscular dystrophy
and is wheelchair-bound, has produced evidence sufficient to create genuine issues of material fact
as to whether Defendants had probable cause to arrest him and as to whether they used excessive
force in attempting to place him in the back seat of a police cruiser after he explained that his legs
could not bend. We further conclude that the facts as alleged by St. John suggest the violation of
a clearly established right such that Defendants are not entitled to qualified immunity. Finally, we
conclude that, as to his official capacity claim, St. John has failed to produce any evidence tending
to show that Sheriff Hickey and Vinton County failed to train their officers in a manner that
constitutes deliberate indifference to citizens’ constitutional rights. Accordingly, we AFFIRM in
part and REVERSE in part.
                                        I. BACKGROUND
         This case arises out of an acrimonious dispute between neighbors in the small town of
Hamden, Ohio, which is located in Vinton County. Because the case comes to this Court following
entry of summary judgment in favor of Defendants, we consider the facts in the light most favorable
to St. John. Between the spring and fall of 2000, St. John, confined to a wheelchair by his muscular
dystrophy, frequently complained to the Vinton County Sheriff’s Department that members of the
McManus family were parking on his grass and hitting his trash cans with their cars. The
McManuses, who lived across the street from St. John and his family, had refused St. John’s
requests to cease these practices. St. John alleges that members of the McManus family, including
six adult children, had begun to threaten him. These threats peaked when St. John took his
grievance to the city council, who ruled that the McManuses were to park only on their side of the
street and St. John only on his. When Jesse McManus died in June 2000, several of his sons and
relatives surrounded St. John’s car, preventing him from exiting. Keith McManus, Jesse’s son,
threatened to “put a bullet between [St. John’s] eyes.”
        In the wake of these threats, St. John became concerned for his safety and decided to install
security lights on his garage. During June 2000, the McManuses complained about the lights to
Sheriff David Hickey, a defendant herein. Hickey came to St. John’s house, informed him of the
complaints and, at St. John’s suggestion, adjusted the lights. On October 27, 2000, St. John was
charged by Corporal Boyer of the sheriff’s department, also a defendant herein, with disorderly
conduct on the grounds that the lights were bothering several neighbors, including the McManuses.
On November 2, 2000, St. John was again charged with disorderly conduct, this time for blocking
Dale McManus’s car while in his wheelchair.
        On November 9, 2000, Mrs. McManus complained to Sheriff Hickey that St. John’s lights
were again shining on her house. Hickey instructed Boyer to assess whether the lights were pointed
in the same direction as when Boyer had cited St. John for disorderly conduct on October 27, 2000;
Boyer confirmed that they were. In addition, Hickey spoke with Mrs. McManus who alleged that
St. John had added another light on his garage such that two lights were now focused at the
McManus residence. At his deposition, Hickey testified that “[t]he front of the McManus’ house
was brightly lit due to the lights. I asked Ms. McManus to turn her inside lights in the living room
off. The flood lights [from St. John’s garage] illuminated the living room.”
        Hickey and Boyer then proceeded to St. John’s house, knocked on the door, and were
permitted to enter by St. John’s wife. St. John insisted that he had not adjusted the lights in any way
since the day in June when Hickey adjusted them. According to Hickey, St. John used profanities
and refused to shut off the lights without written assurance from the Sheriff that he and his family
would be safe. Hickey said he could not make such a promise and threatened to arrest St. John if
he refused to shut off the lights. Hickey then prepared to issue a citation to St. John but St. John
refused to provide the necessary information; however, St. John’s wife offered the information and
St. John himself cooperated after Hickey explained that he could be charged with obstruction of
No. 04-3388           St. John v. Hickey, et al.                                               Page 3


justice. St. John instructed his wife to turn the lights off but when another officer arrived, officer
Greg Wolfe, St. John instructed his wife to turn them back on. The officers then arrested St. John.
Hickey asked St. John’s wife for St. John’s medication, which she provided. Boyer and Officer
Wolfe carried St. John, while in his wheelchair, out of the house through the front door. Because
there was a step to negotiate on the way out, the officers turned the wheelchair around and
proceeded backwards. As they did this, St. John fell out of the wheelchair. The officers picked St.
John up, placed him back in his wheelchair, and proceeded to a waiting police cruiser.
        When they arrived at the cruiser, St. John explained that he could not fit in the back seat
because he was unable to bend his legs. Officer Wolfe replied that he had successfully placed much
bigger men in the back seat of the cruiser. The officers then attempted to put St. John into the back
seat but were not able to do so because St. John’s leg became caught between the rear door and the
body of the cruiser. This caused injury to St. John’s leg. As the officers attempted to remove St.
John from the cruiser and return him to the wheelchair they twice dropped him. By now St. John
was having difficulty breathing and the officers called paramedics to transport him to a hospital.

        At his deposition, Sheriff Hickey admitted that he knew there was a wheelchair ramp
attached to the back of St. John’s house but did not explain why the officers nevertheless elected to
exit through the front door. In addition, Hickey acknowledged that as of November 9, 2000, St.
John’s October disorderly conduct charge relating to his lights was still pending before a county
court. Further, Hickey acknowledged that with the assistance of St. John’s wife, he had been
provided all the necessary information to issue a citation for disorderly conduct. Consequently,
Hickey admitted that an arrest was not strictly necessary; the matter could have been left to the
county court. However, each of the officers confirmed that the conversation between Hickey and
St. John that preceded St. John’s arrest quickly escalated into a loud and argumentative
confrontation, with St. John using obscenities. Hickey testified that St. John’s conduct justified an
elevated charge of disorderly conduct in the fourth degree and that it was clear to him that St. John
was intent on disobeying Hickey’s request to turn the lights off. Hickey, therefore, determined that
an arrest was justified. The parties agree that when St. John was taken to the hospital, he was no
longer under arrest. Finally, on March 15, 2001, the state of Ohio dismissed Hickey’s disorderly
conduct charges from October 27, 2000 and November 9, 2000.
        St. John brought this action under 42 U.S.C. § 1983 in the Southern District of Ohio, naming
Sheriff Hickey, Corporal Boyer, and Officer Wolfe as defendants in their official and individual
capacities. In his first amended complaint, dated January 6, 2003, St. John alleged the officers
“recklessly disregarded” his rights under the Fourth and Fourteenth Amendments to the Constitution.
 St. John also generally alleged violations of state law. St. John alleged that Defendants’ conduct
caused him “humiliation, indignity, pain and suffering, incurred medical bills, attorney’s fees as well
as severe emotional distress and emotional trauma.” After discovery, Defendants moved for
summary judgment, which the district court granted. The district court construed St. John’s claim
as alleging lack of probable cause and excessive force. The court held that St. John had failed to
establish either the existence of a Vinton County custom or policy that resulted in his allegedly
unreasonable arrest or that the county failed to adequately train the Sheriff’s department’s officers
and consequently was deliberately indifferent to St. John’s Fourth Amendment rights. The district
court accordingly granted summary judgment to Defendants in their official capacities.
        As for the individual capacity claims, the district court held that Defendants did not use
excessive force in their arrest of St. John. The court observed that none of the Defendants’ decisions
as they removed St. John from his house and attempted to place him in the cruiser were objectively
unreasonable. Nor were the mishaps that occurred the result of excessive force; rather, the district
court reasoned, “[a]t best, the plaintiff has demonstrated negligence, but not excessive use of force.”
Finally, the district court held that Hickey and his colleagues had probable cause to arrest St. John
No. 04-3388           St. John v. Hickey, et al.                                                Page 4


because his persistent lack of cooperation elevated the initial disorderly conduct offense to fourth
degree disorderly conduct, an arrestable offense under Ohio law. Accordingly, the district court
granted summary judgment to Defendants in their individual capacities and dismissed St. John’s
state law claims without prejudice.
         On appeal, St. John again asserts that (1)Hickey and his colleagues lacked probable cause
to arrest him; (2) the officers used excessive force during the arrest; and (3) Vinton County’s failure
to train its Sheriff’s Department regarding how to properly arrest handicapped suspects constitutes
deliberate indifference to those suspects’ constitutional rights.
                                  II. STANDARD OF REVIEW
        St. John appeals the grant of summary judgment to Defendants. This Court reviews a district
court’s decision to grant summary judgment de novo. E.g., Cockrel v. Shelby County Sch. Dist., 270
F.3d 1036, 1048 (6th Cir. 2001). Summary judgment shall be granted when “the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact and that the moving party is entitled to
a judgment as a matter of law.” FED. R. CIV. P. 56(c). The district court, and this Court in its review
of the district court, must view the facts and any inferences reasonably drawn from them in the light
most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587 (1986). Accordingly, this Court must review the facts in the light most favorable to St.
John. Finally, in conducting a review of the facts, “[t]he proper inquiry is whether the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Burchett v. Kiefer, 310
F.3d 937, 942 (6th Cir. 2002) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).
                                         III. DISCUSSION
A.      Qualified Immunity
        Section 1983 authorizes anyone deprived of her federal constitutional or statutory rights by
state officials to bring a civil action for damages against such officials. 42 U.S.C. § 1983. However
a defendant in a § 1983 action may raise the affirmative defense of qualified immunity, which
“shields ‘government officials performing discretionary functions . . . from liability for civil
damages insofar as their conduct does not violate ‘clearly established’ statutory or constitutional
rights of which a reasonable person would have known.’” Gardenhire v. Schubert, 205 F.3d 303,
310-11 (6th Cir. 2000) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
        But as a precursor to the Harlow qualified immunity analysis, a court must first determine
whether any constitutional violation occurred, let alone the violation of a clearly established right.
E.g., Saucier v. Katz, 533 U.S. 194, 201 (2001); Jackson v. Leighton, 168 F.3d 903, 909 (6th Cir.
1999). If the court finds no violation, then the case must be dismissed at this threshold stage because
§ 1983 is inapplicable on its face. Katz, 533 U.S. at 201; see also 42 U.S.C. § 1983 (“Every person
who, under color of any statute, ordinance, regulation, custom, or usage, of any State . . . subjects,
or causes to be subjected, any citizen of the United States . . . to the deprivation of any rights . . .
secured by the Constitution . . . shall be liable.”) (emphasis added).
        Thus, in the present case, which comes to the Court in the summary judgment posture, we
must permit the case to go to a jury if, first, there are genuine issues of material fact as to whether
Defendants violated St. John’s Fourth Amendment rights in an objectively unreasonable way and,
second, those rights were clearly established at the time of St. John’s arrest such that a reasonable
officer would have known that his conduct violated them. Champion v. Outlook Nashville, Inc., 380
F.3d 893, 900-901 (6th Cir. 2004); Feathers v. Aey, 319 F.3d 843, 848 (6th Cir. 2003); Burchett,
310 F.3d at 942-43; Risbridger v. Connelly, 275 F.3d 565, 569 (6th Cir. 2002) (citing Williams v.
Mehra, 186 F.3d 685, 691 (6th Cir. 1999) (en banc)).
No. 04-3388              St. John v. Hickey, et al.                                                          Page 5


B.       Probable Cause
         1.       The Violation of a Constitutional Right
        St. John contends the defendants lacked probable cause when they arrested him for
disorderly conduct on November 9, 2000. The defendants had probable cause if at the moment they
arrested St. John, “the facts and circumstances within their knowledge and of which they had
reasonably trustworthy information were sufficient to warrant a prudent man in believing that [St.
John] had committed or was committing an offense.” Beck v. Ohio, 379 U.S. 89, 91 (1964)
(citations omitted).
         Defendants do not indicate in their brief precisely which section of the disorderly conduct
statute they had probable cause to believe St. John had violated, but there are at least two sections
arguably implicated by the facts. First, as articulated by the complaint Hickey filed six days after
the arrest, the officers might have had probable cause to believe that “[o]n or about November 9,
2000 . . . St. John did recklessly cause inconvenience, annoyance, or alarm to another by: insulting,
taunting, or challenging another, under circumstances in which that conduct is likely to provoke a
violent response; in violation of [Ohio Revised Code § 2917.11(A)(3)].” (quoting statute). Second,
the officers additionally or alternatively might have had probable cause to believe St. John recklessly
caused inconvenience, annoyance, or alarm to another by “[c]reating a condition that is physically
offensive to persons . . . by an act that serves no lawful and reasonable purpose of the offender.”
O.R.C. § 2917.11(A)(5). Under O.R.C. § 2935.26, an offender may be arrested for a violation of
either section where the offender persists in the conduct after a reasonable warning or request to
desist or engages in the conduct in the presence of “any law enforcement officer.” O.R.C.
§ 2917.11(E)(3)(a) and (c).
        Both theories of probable cause involve material factual disputes. According to the
allegation that St. John probably violated § 2917.11(A)(3), it appears that Defendants’ theory when
they arrested St. John was that his reckless, violence-inducing insults and taunts were directed at the
McManuses and came in the form of the floodlights he had aimed at the McManus residence.
Because of the particular factual context of this case – i.e, a long-running and vicious dispute
between St. John and the McManuses, in which St. John’s floodlights had already played a role –
we have no reason to think these allegations are insufficient to make out a case of disorderly conduct
under O.R.C. § 2917.11(A)(3). In any event, St. John does not give us any reason to believe the
allegations are insufficient; for beyond the cursory statement that offensive floodlights are subject
only to civil law, he offers no authority 1for the proposition that their use in the context of this case
falls short of violating § 2917.11(A)(3). As the plaintiff, St. John bears the burden of proving the
absence of probable cause, e.g., Fridley v. Horrighs, 291 F.3d 867, 872 (6th Cir. 2002), and he has
not convinced us that probable cause was lacking as a matter of law.
       Nevertheless, fact questions preclude us from holding as a matter of law that the officers had
probable cause to make the arrest; the most we can say is that the allegations of Hickey and his
colleagues might amount to probable cause to arrest St. John for disorderly conduct. The critical fact
questions are: whether St. John’s lights were in fact targeted at the McManus residence (St. John
maintains they were in the same non-offensive position Hickey had put them in earlier that summer,

         1
           We have found no Ohio case standing for the proposition that one’s use of property always falls outside the
ambit of § 2917.11(A)(3). And there is a case in which the Ohio Court of Appeals held that nonverbal conduct may be
the basis for a prosecution under the section. City of Columbus v. Hatfield, 1994 WL 97116 (Ohio Ct. App. Mar. 22,
1994) (unpublished). In any event, St. John must show that Defendants’ decision to arrest him was objectively
unreasonable and in violation of clearly established law. In connection with St. John’s assertion that the use of his
floodlights did not constitute a crime for which he could be arrested, therefore, St. John would have to show that any
reasonable Ohio police officer would have known in November 2000 that the use of floodlights could not be prosecuted
under § 2917.11(A)(3). He does not make such a showing.
No. 04-3388                St. John v. Hickey, et al.                                                              Page 6


Boyer contends otherwise); and whether the lights did in fact cause inconvenience or annoyance
inside the McManus residence (Hickey maintains he observed the effect of the lights inside the
house but testimony from Mrs. McManus contradicts this, making Hickey’s version subject to
questions of credibility). A final question is whether, assuming there was probable cause to
conclude the use of the floodlights met the other criteria for a violation of § 2917.11(A)(3), the
officers had probable cause to believe their use under these circumstances was likely to provoke a
violent response from any of the McManuses. In light of these fact questions, we cannot say the
only reasonable determination is that the officers had probable cause to arrest; the question of
probable cause must therefore be submitted to the jury. Radvansky v. City of Olmstead Falls, 395
F.3d 291, 302 (6th Cir. 2005); Crockett v. Cumberland College, 316 F.3d 571, 581 (6th Cir. 2003);
Fridley, 291 F.3d at 872; Klein v. Long, 275 F.3d 544, 550 (6th Cir. 2001); Pyles v. Raisor, 60 F.3d
1211, 1215 (6th Cir. 1995).
        The same is true with respect to the second possible theory of probable cause, namely, that
St. John had probably violated § 2917.11(A)(5) by creating a condition – intense light emanating
from the2 floodlights – that was physically offensive to the McManuses and served no lawful
purpose. The critical questions here are whether Defendants had probable cause to believe the
lights were in fact physically offensive and annoying or alarming to the McManuses and in fact
served no lawful purpose. On the first question, the factual disputes just discussed preclude us from
holding that probable cause existed as a matter of law. On the second question, St. John maintains
he installed the lights for his own protection and did not target them at the McManus residence.
There is more than one reasonable determination on these facts, so the question must be left to the
jury. E.g., Radvansky, 395 F.3d at 302.
         2.        The Right was Clearly Established
        It is clearly established that officers must have probable cause to make an arrest. E.g.,
Radvansky, 395 F.3d at 310; Klein, 275 F.3d at 550; Donovan, 105 F.3d at 298. Here, the question
is whether the officers’ allegations are true; if they are, then probable cause arguably existed and the
officers are entitled to qualified immunity. But if the allegations are not true, the officers had no
basis for concluding St. John had committed disorderly conduct. An arrest under these
circumstances would have been objectively unreasonable and in violation of a clearly established
Fourth Amendment right. Consequently, this claim must survive summary judgment. See, e.g.,
Radvansky, 395 F.3d at 310; Crockett, 316 F.3d at 581.
C.       Excessive Force
         1.        The Violation of a Constitutional Right
        The Fourth Amendment to the Constitution guarantees that “[t]he right of the people to be
secure in their persons . . . against unreasonable searches and seizures, shall not be violated . . . .”
U.S. Const. amend IV. Under the Fourth Amendment, “the ‘reasonableness’ of a particular seizure


         2
           There is also a third possible theory of probable cause. The officers might have had probable cause to believe
St. John’s belligerent conduct towards them constituted disorderly conduct under section 2917.11(A)(3). The basis for
an arrest under this theory would not be the floodlights but instead St. John’s allegedly uncooperative, indeed belligerent,
conduct in the face of the officers’ repeated requests that he turn off the lights. This theory is the weakest one for
Defendants because it requires proof that a reasonable police officer would have been likely to violently retaliate against
St. John. Under the case law in Ohio, it is very difficult to furnish such proof because “the standard of what constitutes
fighting words is raised in those cases where police officers are the offended party.” State v. Wood, 679 N.E.2d 735,
739 (Ohio Ct. App. 1996); see also State v. Wilson, 656 N.E.2d 954, 956 (Ohio Ct. App. 1995) (no likelihood of the
officer responding violently even where the offender was cursing at him and threatening him). Given this state of the
law and the fact that St. John, however obnoxious he may have been, was confined to a wheelchair and posed no physical
threat to Defendants, it is understandable why they have not pursued this theory of probable cause.
No. 04-3388           St. John v. Hickey, et al.                                                 Page 7


depends not only on when it is made, but also on how it is carried out.” Graham v. Connor, 490 U.S.
386, 395 (1989) (citing Tennessee v. Garner, 471 U.S. 1, 7-8 (1985)). Thus there is a cause of
action under 42 U.S.C. § 1983 for excessive force used to effectuate an arrest. See id.; see also
Kostrzewa v. City of Troy, 247 F.3d 633, 638-39 (6th Cir. 2001). But as the text of the Fourth
Amendment and the Supreme Court’s cases indicate, an arrest need not be an assault for it to be
actionable under § 1983. See Burchett, 310 F.3d at 946 (observing that an allegation of assault is
not necessary to sustain an excessive force claim) (citing Cornwell v. Dahlberg, 963 F.2d 912, 915
(6th Cir. 1992)). The touchstone, as with all Fourth Amendment questions, is the reasonableness
of the arresting officers’ actions. As the Supreme Court put it in Graham, “[a]s in other Fourth
Amendment contexts . . . the ‘reasonableness’ inquiry in an excessive force case is an objective one:
the question is whether the officers’ actions are ‘objectively reasonable’ in light of the facts and
circumstances confronting them, without regard to their underlying intent or motivation.” Graham,
490 U.S. at 397.
         In Graham, the Supreme Court instructed reviewing courts to consider various factors in
evaluating excessive force and unreasonable arrest claims. Accordingly, the “proper application”
of the reasonableness inquiry “requires careful attention to the facts and circumstances of each
particular case, including the severity of the crime at issue, whether the suspect poses an immediate
threat to the safety of the officers or others, and whether he is actively resisting arrest or attempting
to evade arrest by flight.” Id. at 396 (citing Garner, 471 U.S. at 8-9). These factors do not
constitute an exhaustive list; the ultimate question is “whether the totality of the circumstances
justifies a particular sort of seizure.” Id. Resolving this question in a particular case inherently
requires the court to carefully balance the nature of the intrusion on the arrestee’s Fourth
Amendment rights against “the countervailing governmental interests at stake.” Garner, 471 U.S.
at 8. Finally, as this Court has observed, “[t]his standard contains a built-in measure of deference
to the officer’s on-the-spot judgment about the level of force necessary in light of the circumstances
of the particular case.” Burchett, 310 F.3d at 944.
        Applying these principles to the circumstances of this case, we conclude there are genuine
issues of material fact regarding whether Sheriff Hickey and his colleagues, Corporal Boyer and
Officer Wolfe, acted reasonably when they attempted to place St. John in the cruiser even though
he complained that his legs would not bend. Even assuming Defendants had probable cause to arrest
St. John for disorderly conduct, St. John was not engaging in violent behavior; nor does it appear
from the record that he was physically resisting the officers’ attempts to remove him from the house.
(Hickey testified that, at most, St. John was passively resisting arrest by sitting prone.) Even if there
was evidence of resistance, it would be improper to determine whether the resistance justified the
officers’ actions because such a determination is for a jury in the first instance. In addition, St.
John’s crime was neither violent nor severe and Defendants do not contend that he presented a risk
to anyone’s safety. That St. John was cursing and yelling is relevant to whether the officers’ actions
were reasonable but surely not determinative of the issue. Finally, St. John clearly presented no risk
of flight whatsoever. Thus, under the totality of the circumstances only a minimum of force was
required to effectuate St. John’s arrest. See Graham, 490 U.S. at 396; see also Burchett, 310 F.3d
at 946 (“We have long recognized, for instance, that the Fourth Amendment permits detention using
only ‘the least intrusive means reasonably available.’”) (quoting United States v. Sanders, 719 F.2d
882, 887 (6th Cir. 1983)). Additionally, the record does not suggest that exigent circumstances
demanded a very speedy arrest of St. John as might be the case where officers needed to proceed
quickly to another location or to tend to an injured party. Moreover, there is no question that the
arresting officers knew St. John had muscular dystrophy and was confined to a wheelchair. See
Graham, 490 U.S. at 397-98 (instructing courts to consider the circumstances confronting the
arresting officers). It is against this backdrop that we consider the officers’ attempt to seat St. John
in the back of the cruiser.
No. 04-3388               St. John v. Hickey, et al.                                                           Page 8


        After Boyer and Wolfe carried St. John out of the house,3 they wheeled him to a cruiser. At
this point, it is undisputed that St. John explained to the officers that he would not be able to fit in
the back seat due to his muscular dystrophy. Specifically, in his affidavit, St. John states: “I told the
officers that I would not fit in the back seat. Because of my disability, my legs would not bend.
They paid no attention. Moreover, Officer Wolfe said that he had bigger men transported in the
back seat. So the two officers continued to push with force to have me and my legs inside the
cruiser. As they pushed, moved, turned, and twisted me and my legs, maneuvering me partially into
the back seat, my leg got caught between the police cruiser and its back door, causing injury.” In
addition, it is undisputed that after the officers ceased trying to situate St. John in the back seat, they
attempted to return him to his wheelchair and dropped him twice in the process.
        Defendants contend that their actions were reasonable because St. John did not assist in their
attempts to place him into the back seat. Defendants further claim that it was reasonable to place
St. John in the back seat because “they had transported men larger than [St. John] in the back of
cruisers before.” In addition, Defendants assert that they were aware that St. John had been
transported in a police cruiser in the past and therefore it was reasonable for him to be transported
in a cruiser on this occasion. Regarding the first contention, we note that the record offers no
support for the conclusion that St. John actively resisted arrest or placement in the cruiser. The
Fourth Amendment does not require St. John to assist in his own arrest but it may require deference
to officers’ election to use force when attempting to subdue and transport a violent or out-of-control
suspect. Yet evidence of such circumstances is lacking here.
         Defendants’ second contention is plainly not responsive to St. John’s objection to being
placed in the back seat. St. John informed the officers that he could not fit because his legs would
not bend in light of his disability. The officers responded that they had successfully transported
“bigger men” in the back of police cruisers. Indeed, Wolfe testified at his deposition that because
of prior experiences with bigger men in the back seat, “I knew it was not physically impossible to
get him in the back of the cruiser.” Viewing the facts in the light most favorable to St. John, we
cannot hold that the officers’ response was reasonable as a matter of law. St. John did not say he
was too big to fit, but rather that his disability rendered it impossible to sit in the manner required
to fit in the back seat. As for the officers’ third contention – that they were aware St. John had
previously been transported in a cruiser – this, too, is not necessarily a reasonable basis for putting
St. John in the back seat of the cruiser. St. John stated in his affidavit that after his arrest in June
2000, “Corporal Boyer transported me from the Nobel County Jail. On that occasion, Corporal
Boyer transported me in his police cruiser in the front seat with oxygen equipment on hand that I
used at the time. And there was no problem.” It is not clear from the record whether the officers
were relying on their memory of this occasion for their claim that it was reasonable to place St. John
in the back seat. In any event, on these facts there is a colorable claim that the officers’ decision to
place St. John in the back seat was unreasonable.
        In sum, viewing the facts in the light most favorable to St. John, we conclude that a
reasonable jury could find in his favor on the claim that Defendants used excessive force in
attempting to place him into the back seat. St. John informed  the officers that his legs would not fit
and they knew he was disabled and wheelchair-bound.4 Indeed, Wolfe acknowledged at his
deposition that St. John’s legs would not bend; Wolfe further acknowledged that this may have been
due to St. John’s inability to bend them. Wolfe also testified that the officers attempted to push St.

         3
           As they removed St. John from the house, it is undisputed that Boyer and Wolfe dropped St. John, who was
in his wheelchair, to the ground. St. John does not contend this amounted to excessive force, however, conceding instead
that it was mere negligence.
         4
            Defendants do not dispute that St. John informed them that his legs would not bend in the manner required
to fit in the back seat.
No. 04-3388           St. John v. Hickey, et al.                                                Page 9


John such that he was facing forward and his legs fit in the car. Boyer testified that he expected St.
John to assist the officers but instead St. John did “nothing.” Whether Boyer’s assumption that St.
John would assist was reasonable under the circumstances (Boyer testified that he knew that St. John
drove a car and thus assumed he could enter and exit) is for the jury alone to determine because we
cannot say the assumption was reasonable as a matter of law.
       2.      The Right was Clearly Established
        Viewing the facts in the light most favorable to St. John, Defendants’ conduct was
objectively unreasonable. We now consider whether this alleged conduct resulted in a violation of
a clearly established constitutional right. Saucier v. Katz, 533 U.S. 194, 201-202 (2001). In Saucier,
the Supreme Court explained:
       [T]here is no doubt that Graham v. Connor [ ] clearly establishes the general
       proposition that use of force is contrary to the Fourth Amendment if it is excessive
       under objective standards of reasonableness. Yet that is not enough. Rather, we
       emphasized in Anderson “that the right the official is alleged to have violated must
       have been ‘clearly established’ in a more particularized, and hence more relevant
       sense: The contours of the right must be sufficiently clear that a reasonable official
       would understand that what he is doing violates that right.” [Anderson v. Creighton,
       483 U.S. 635, 640 (1987)].
Saucier, 533 U.S. at 202. Accordingly, the Court held that “[t]he relevant, dispositive inquiry in
determining whether a right is clearly established is whether it would be clear to a reasonable officer
that his conduct was unlawful in the situation he confronted.” Id. Thus, “[i]f the law did not put
the officer on notice that his conduct would be clearly unlawful, summary judgment based on
qualified immunity is appropriate.” Id.
         Novel factual circumstances, however, do not automatically require a finding of qualified
immunity. Hope v. Pelzer, 536 U.S. 730, 741 (2002); Champion v. Outlook Nashville, Inc., 380 F.3d
893, 902 (6th Cir. 2004). The critical question is whether the case law has put the officer on notice
that his conduct is clearly unlawful. To resolve this question, this Court “must look first to decisions
of the Supreme Court, then to decisions of this court and other courts within our circuit, and finally
to decisions of other circuits.” Higgason v. Stephens, 288 F.3d 868, 876 (6th Cir. 2002). The Court
can consider more than merely the factual context of a prior case: “the general reasoning that a court
employs” also may suffice for purposes of putting the defendant on notice that his conduct is clearly
unconstitutional. Feathers, 319 F.3d at 848.
        Applying these principles to the present case, we conclude the right of a nonviolent arrestee
to be free from unnecessary pain knowingly inflicted during an arrest was clearly established as of
November 9, 2000, the day the defendants arrested St. John. Consequently, the defendants are not
entitled to qualified immunity on St. John’s claim that they violated his Fourth Amendment rights
by attempting to place him in the back seat of the police cruiser after he specifically explained that
his legs would not bend on account of his muscular dystrophy. Under these circumstances, a
reasonable officer would have known that the manner of the arrest was clearly unlawful. See
Saucier, 533 U.S. at 202.
        First, as the Court observed in Saucier, the Graham analysis regarding excessive force claims
was clearly established at the time of St. John’s arrest. Thus, Sheriff Hickey and his colleagues were
on notice that the legality of an arrest depends not only on when it is effectuated but also on how it
is effectuated. See Graham, 490 U.S. at 393-96. In addition, the officers were aware that the
Graham factors are applied by courts to determine the reasonableness of arresting officers’ conduct
in a given case. Accordingly, the officers were aware that the Fourth Amendment required them to
No. 04-3388           St. John v. Hickey, et al.                                               Page 10


take into account the risk of violence or flight posed by St. John, the seriousness of the crime they
suspected him of committing, and whether he was actively resisting arrest. Graham, 490 U.S. at
396. In this circuit, furthermore, police officers would have been aware as of 1983 that a Fourth
Amendment seizure must be effectuated with “the least intrusive means reasonably available.”
United States v. Sanders, 719 F.2d 882, 887 (6th Cir. 1983). Finally, the officers would have been
aware of the general guideline that the Fourth Amendment always requires a balancing of a citizen’s
privacy interests and the state’s interest in preventing or solving crime. Graham, 490 U.S. at 396.
These generalized Fourth Amendment principles would lead a reasonable officer in 2000 to
conclude that (1) St. John did not commit a severe crime and posed no imminent risk of active
physical resistance, violence, or flight; (2) no exigent circumstances required the officers to
immediately place St. John in the cruiser; and (3) in light of the first two conclusions, the state’s
interest in immediately carrying out the arrest was relatively minimal.
        In a more specific sense, a reasonable officer in 2000 would have known that excessive force
does not require an allegation of assault and that the conditions under which officers detain a person
are relevant for purposes of the Fourth Amendment. Cornwell v. Dahlberg, 963 F.3d 912, 915 (6th
Cir. 1992) (recognizing that detaining someone face down on cold and muddy ground may constitute
excessive force). Further, a reasonable officer would have known that the unnecessary infliction of
pain on an arrestee constitutes a Fourth Amendment violation. Martin v. Heideman, 106 F.3d 1308,
1312-13 (6th Cir. 1997); Walton v. City of Southfield, 995 F.2d 1331, 1342 (6th Cir. 1993) (both
holding that an excessive force claim may be based on officers’ handcuffing an arrestee
unnecessarily tightly). Viewing the facts in the light most favorable to St. John, a reasonable jury
could conclude that, having heard the protestations of an obviously disabled and wheelchair-bound
man that his legs could not bend, the officers nevertheless pushed St. John into the back seat of the
cruiser and attempted to bend his legs, causing him pain that was clearly unnecessary in light of the
limited government interest at stake at that particular moment. Because a reasonable officer would
have known as of November 9, 2000, that this conduct was clearly unlawful, the defendants are not
entitled to qualified immunity to the extent they attempted to place St. John in the back seat of the
cruiser after he explained the limitations of his legs.
D.      Official Capacity Claim
        St. John additionally contends that Sheriff Hickey must be held liable in his official capacity
for failure to adequately train his deputies – and presumably himself – in the arrest and
transportation of disabled and/or wheelchair-bound persons. In our view, the district court properly
granted summary judgment to Defendants in their official capacities because St. John has not come
forward with sufficient evidence that Vinton County was deliberately indifferent to citizens’ Fourth
Amendment rights.
        The Supreme Court has held that “[o]fficial capacity suits generally represent only another
way of pleading an action against an entity of which an officer is an agent.” Monell v. Dep’t of Soc.
Serv. of City of New York, 436 U.S. 658, 691 (1978). And as this Court very recently observed,
where a § 1983 plaintiff claims that a sheriff’s department failed to train its officers, he “must prove
that [the sheriff’s department] was deliberately indifferent to the rights of citizens who came into
contact with deputies.” Fisher v. Harden, 398 F.3d 837, 849 (6th Cir. 2005) (citing Stemler v. City
of Florence, 126 F.3d 856, 865 (6th Cir. 1997)); see also Bd. of County Comm’rs of Bryan County
v. Brown, 520 U.S. 397, 407-408 (1997). To establish deliberate indifference, the plaintiff “must
show prior instances of unconstitutional conduct demonstrating that the County has ignored a history
of abuse and was clearly on notice that the training in this particular area was deficient and likely
to cause injury.” Fisher, 398 F.3d at 849 (citing, inter alia, City of Canton v. Harris, 489 U.S. 378
(1989)). Such a showing is critical to a successful §1983 claim against a municipal actor in his
official capacity because mere vicarious fault for employees’ torts is not actionable. Brown, 520
U.S. at 403; City of Canton, 489 U.S. at 392.
No. 04-3388               St. John v. Hickey, et al.                                                           Page 11


         St. John presents no evidence tending to show that Sheriff Hickey and the Vinton County
Sheriff’s Department “ignored a history of abuse and [were] clearly on notice that the training in this
particular area was deficient and likely to cause injury.” Fisher, 398 F.3d at 849. While St. John
can point to evidence in the record tending to show that Sheriff Hickey did not provide specific
training on the issue of detaining and transporting disabled and/or wheelchair-bound persons,5 this
in and of itself does not support the conclusion that the need for such training was obvious in order
to prevent violations of citizens’ constitutional rights. St. John does not argue that the Sheriff failed
to provide training on the core constitutional obligations of arresting officers, such as the
requirement that an arrest be supported by probable cause and that it be carried out in a reasonable
manner under the circumstances. A complete lack of training on concepts so fundamental as these
may enable a plaintiff to survive summary judgment “without showing a pattern of constitutional
violations.” Brown, 520 U.S. at 409. But such a case is very rare; indeed, the plaintiff must show
that a violation of constitutional rights is “a highly predictable consequence of a failure to equip law
enforcement officers with specific tools to handle recurring situations.” Id. (emphases added).
Although it is reasonable, as St. John contends, to assume that arresting officers in Vinton County
will encounter disabled and/or wheelchair-bound persons, this assumption alone does not support
the conclusion required for § 1983 liability to attach – i.e., that officers’ general training on the
manner of effectuating an arrest and using “common sense” is so insufficient that a “highly
predictable consequence” will be recurring violations of the rights of disabled and/or wheelchair-
bound persons. Brown, supra, at 409.
        Because St. John did not produce evidence that Sheriff Hickey ignored a pattern of
constitutional violations, nor that the failure to train on the specific issue of arresting and
transporting wheelchair-bound persons was highly likely to result in widespread violations of
constitutional rights, this Court must affirm the district court’s grant of summary judgment to
Defendants in their official capacities. See Brown, 520 U.S. at 403, 407-409; Fisher, 398 F.3d at
849; Stemler, 126 F.3d at 865.
                                               IV. CONCLUSION
        We AFFIRM the judgment of the district court to the extent it relates to claims against
Defendants in their official capacities but REVERSE the judgment to the extent it relates to claims
against them in their individual capacities. The case is remanded for proceedings consistent with
this opinion.




         5
           Hickey testified that “[w]e have not had any formal training in this area. Basically, what we do is just good
common sense . . . .” Boyer testified that he could not recall whether the sheriff’s department or the police academy had
provided training on arresting disabled individuals. Wolfe, however, testified that the police academy provided 6 hours
of training on the issue of dealing with mentally and physically handicapped persons.